DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed June 28, 2022.
Allowable Subject Matter
3.	Claims 1-11 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art teaches a smart parking system and further disclose a method of registering a vehicle for a parking space, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-11 of the present claimed invention. Specifically, prior art fails to teach the claimed smart parking system, comprising: a parking meter, including a housing and a microcontroller disposed inside of the housing; a camera in communication with the microcontroller, wherein the camera is aimed towards a parking space that is monitored by the parking meter; and a central control computer networked with the parking meter, wherein the microcontroller of the parking meter is configured to generate a QR code in response to an input from a user and transmit a first QR code data for the QR code to the central control computer, wherein the central control computer is configured to perform a vehicle registration verification, comprising: receiving a second QR code data from a smartphone app executing on a smartphone of the user that is networked with the central control computer; receiving a license plate data from the smartphone app of the user for a vehicle that the user wishes to register for a subscription parking service; performing a license plate recognition on an image of a license plate of a vehicle located in the parking space that is monitored by the parking meter; comparing the first QR code data to the second QR code data to determine whether there is a QR code match; comparing the license plate data to a result of the license plate recognition to determine whether the vehicle located in the parking space that is monitored by the parking meter matches the license plate data for the vehicle that the user wishes to register for the subscription parking service. Prior art further fails to specifically teach the claimed method of registering a vehicle for a parking subscription service, the method comprising: inputting by a user a license plate data for a vehicle to be registered for the parking subscription service into a smartphone app that is executing on a smartphone networked with a parking management computer system; generating by a parking meter a QR code; transmitting by the parking meter a data for the QR code to the parking management computer system; scanning the QR code with the smartphone of the user; transmitting data for the scanned QR code to the parking management computer system; capturing with a camera coupled to the parking meter an image of a license plate of a vehicle located in a parking space that is monitored by the parking meter; transmitting the image of the license plate to the parking management computer system; performing a license plate recognition procedure on the image of the license plate of the vehicle located in the parking space that is monitored by the parking meter; determining by the parking management computer system whether the data for the QR code scanned with the smartphone of the user matches the data for the QR code transmitted by the parking meter; determining whether a result of the license plate recognition procedure matches the license plate data inputted by the user; and registering the vehicle for the subscription parking service only if both the data for the QR code scanned with the smartphone of the user matches the data for the QR code and the result of the license plate recognition procedure matches the license plate data inputted by the user. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
July 2, 2022